DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 11/01/2021, the status of the claims are: claims 1-18 are pending; no claims have been amended; and no claims have been cancelled. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for wireless communications, and in particular to, a resource scheduling method, a resource determining method, and an eNodeB. Each of the Independent claims 1 and 10 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference, Li et al. (US 2013/0235811 A1) discloses a method and system for indicating a transmission parameter are provided in the present invention.  The method includes: when multi-user multi-input multi-output (MIMO) data are transmitted, using a newly-added indication signaling in a downlink control 
Through adding new indication signaling in the present invention, different joint encoded parameters are indicated during the multi-user MIMO data transmission and the MIMO multi-user transmission based on the demodulation reference signal is supported. Furthermore, Li discloses a low-overhead downlink control information.
While Li discloses some of the features of the independent claims, it does not disclose or render obvious each and every limitation of the independent claims, and therefore, the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411